Citation Nr: 0603779	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-28 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation of fracture, right 
5th (little) finger carpal bone with involvement of the 4th 
(ring) finger currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right jaw 
condition, to include trauma to tooth #28.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The issue of entitlement to service connection for right jaw 
condition, to include trauma to tooth #28 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran is right hand dominant.

2. The veteran's residuals of fracture of the 4th and 5th 
right hand fingers demonstrate weakness and slightly reduced 
hand grip strength, painful range of motion of the fingers, 
and mild degenerative joint disease by x-ray, but no evidence 
of favorable ankylosis of three digits on one hand, 
unfavorable ankylosis or amputation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture, right 5th (little) finger carpal 
bone with involvement of the 4th (ring) finger have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5223 (2002); Diagnostic Codes 5010, 
5223 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating of residuals of a fracture 
of the little finger, right hand.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from August 2001, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in May 2005.  The 
Board notes that the criteria for evaluating disabilities of 
the fingers were amended during the pendency of the appeal.  
However, the veteran was informed of the change in the law 
and provided with the new regulations.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated August 2001 specifically informed the appellant to let 
the RO know if "[s]end the information describing additional 
evidence or the evidence itself to the [RO]."  Therefore, 
the Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record contains service medical records and VA 
outpatient records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Increased Evaluation

Review of the record shows that in an October 2001 rating 
decision, the veteran was awarded service connection for 
residuals of a fracture of the right small finger carpal 
bone, rated as noncompensable.  In a May 2005 rating action 
the 0 percent rating was increased to 10 percent disabling, 
for fracture of the right 5th (little) finger carpal bone 
with involvement of the 4th (ring) finger.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The RO rated the veteran's service-connected residuals of a 
fracture of the right little finger carpal bone with 
involvement of the ring finger under the provisions of 
Diagnostic Codes 5223, favorable ankylosis of two digits of 
one hand, and 5010, traumatic arthritis.  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

The Board notes that during the course of this appeal, 
revisions were made to Diagnostic Codes 5216-5230.  See 67 
Fed. Reg. 48784- 48787 (July 26, 2002).  Under these 
circumstances, the Board may consider each version.  However, 
the effective date of a liberalizing law or VA issue may be 
no earlier than the date of the change.  

Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 are applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Under Diagnostic Code 
5223, favorable ankylosis of the middle finger and either the 
ring finger or the little finger, or of the ring finger and 
little finger, warrants a 10 percent rating.  Favorable 
ankylosis of the index finger and either the little finger, 
the ring finger, or the middle finger warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (as in 
effect prior to August 26, 2002).

Under the revised Diagnostic Code 5223, favorable ankylosis 
of two digits of one hand, an evaluation of 10 percent is 
applied for the ring and little fingers for either the 
dominant or non-dominant hand.  A 20 percent evaluation will 
be assigned if the ankylosis involves the index and long 
fingers, index and ring fingers, or, index and little 
fingers.

VA examination report dated in February 2005 noted complaints 
of cramping, numbness, pain and weakness in his fingers, with 
occasional stiffness in his wrist with popping.  There was 
significant impairment of the fourth and fifth digits.  He 
further complained of loss of some work time.  The report 
noted that the veteran is right handed dominant.  Examination 
revealed that he had trouble tieing his shoes, but did not 
have trouble picking up a piece of paper and tearing or 
fastening buttons.  The veteran could approximate the 
transverse crease of the palm with his fingers bilaterally.  
There was a slight reduction in hand grip on the right.   
Range of motion on the right little finger was distal 
interphalangeal (DIP) joint flexion 0-70 degrees with 10 
degrees pain at the end of the DIP flexion; proximal 
interphalangeal (PIP) joint flexion 0-110 degrees with 20 
degrees pain at the end of PIP flexion; and 
metacarpophalangeal (MP) joint flexion 0-90 degrees with 10 
degrees pain at the end of MP flexion.  Range of motion on 
the right ring finger was DIP joint flexion 0-70 degrees with 
5 degrees pain at the end of DIP flexion; PIP flexion 0-110 
degrees with 10 degrees pain at the end of PIP flexion; MP 
joint flexion 0-90 degrees with 10 degrees at the end of MP 
flexion on the right.  No ankylosis was noted.  X-rays of the 
right hand showed mild degenerative joint disease metacarpal 
(MCP) joints, 5th MCP joint.  The diagnosis was fracture of 
the fourth and fifth metacarpals of the right hand, status 
post surgical repair times 2 with residuals of: weakness and 
slightly reduced hand grip strength, painful range of motion 
of the fingers, and mild degenerative joint disease by x-ray, 
particularly involving MCP joint of the fifth finger.  

Upon review, the examination report supports a finding that 
the veteran experiences limitations associated with his 
service-connected 5th and 4th fingers disability.  
Nevertheless, the veteran is already receiving the highest 
evaluation. 10 percent, available under the old or new 
Diagnostic Code 5223 and Diagnostic Code 5010.

Under the old Diagnostic Code 5223 a 10 percent evaluation is 
warranted for favorable ankylosis of the middle finger and 
either the ring finger or the little finger, or of the ring 
finger and little finger.  A 20 percent evaluation is 
warranted for favorable ankylosis of the index finger and 
either the little finger, the ring finger, or the middle 
finger, irrespective of extremity that is affected.  In the 
present case, the veteran's disability does not involve the 
index finger.  Therefore, a 20 percent evaluation is not 
warranted under the old criteria.  

The new Diagnostic Code 5223 provides compensation for 
favorable ankylosis of two digits of one hand.  However, an 
increased rating is not warranted for the ring (4th) and 
little finger (5th) as a 10 percent evaluation is the highest 
rating available for these two digits.  There is also no 
clinical evidence supporting a rating under Diagnostic Code 
5222 for favorable ankylosis of three digits, even when 
Deluca factors are considered.  VA examination report noted 
only a slight reduction in hand grip strength and no 
limitation of motion is noted with the remaining three 
digits.  Deluca, supra; 38 C.F.R. § 4.71(a) (2004).

Higher evaluation would be available if the condition were 
ratable as either amputation of the fingers or unfavorable 
ankylosis.  However, ankylosis of the fingers is rated as 
amputation when both the metacarpal phalangeal and proximal 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone.  Here, the metacarpal phalangeal joints of the 4th 
and 5th fingers flex to 90 degrees, with 10 degrees pain at 
the end, and the proximal interphalangeal joints flex to 110 
degrees, with 10 and 20 degrees pain at the end, 
respectively.  None of these joints is ankylosed in extension 
or full flexion. The criteria for rating as amputation are 
not met.

To rate the fingers as unfavorable ankylosis, the 
carpometacarpal and metacarpal phalangeal joint must be 
ankylosed or if only the metacarpal phalangeal or the 
proximal interphalangeal joint is ankylosed, a gap of more 
than 5.1 cm. between the fingertips and the transverse crease 
of the palm must be shown.  Here, no ankylosis was noted in 
either the fourth or fifth finger.  Therefore, rating as 
unfavorable ankylosis is not appropriate.  Rather, the 
veteran's finger disorder is rated, as above, as favorable 
ankylosis.

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The veteran stated in his VA-9 Form of 
August 2003, that his employment as a barber had been 
affected by his finger disability.  While this evidence 
demonstrates that he has missed work due to his service-
connected disability, it does not show that there has been 
marked interference with the veteran's work performance as to 
warrant an extraschedular evaluation.  There is also no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his 5th and 4th fingers 
disability.

The preponderance of the evidence is against the claim for an 
increased evaluation for his 5th and 4th fingers disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture, right 5th (little) finger carpal bone with 
involvement of the 4th (ring) finger , is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In the 
present case, the veteran alleges in his VA-9 Form dated in 
August 2003 that he fell during service, injured his jaw and 
one of his front teeth had to be pinned as a result.  The 
Board notes that the veteran's service dental records show 
that the veteran's tooth #28 was normal upon entry to service 
and that the veteran had work done on tooth #28 during 
service to include being opened, pulp extirpated, and opened 
for drainage..  A letter dated in September 2001, from a 
private dentist which states that tooth #28, which was 
treated endodontically with silver points while in service, 
currently has a stained crack and needs a crown.  The dentist 
did not specify whether the veteran's current condition of 
tooth #28 was related to the treatment received while in 
service.  

Thus, this case is REMANDED to the RO for the following 
actions:

The veteran should be afforded a VA 
examination to determine whether the 
veteran's current stained crack and need 
for a crown on tooth #28 are related to 
the treatment received while in service.  
The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


